Citation Nr: 1018802	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Entitlement to service connection for familial tremors.

6.  Entitlement to service connection for lung scarring.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his February 2007 substantive appeal, the Veteran 
requested a Board hearing at his local RO.  In January 2010, 
the Veteran was advised that a hearing was scheduled for 
March 2010.  In February 2010, he wrote to the RO stating 
that he would not be able to attend this hearing because he 
was still experiencing severe side effects from radiation 
therapy for cancer.  He still wished to attend a Board 
hearing at a later date, preferring for transportation 
reasons that it be scheduled in the afternoon.  Regardless of 
this communication, the Veteran's hearing was not cancelled 
and he was marked "failed to appear."  As the Veteran 
timely cancelled his hearing, and with good cause, a new 
hearing should be scheduled.  The Board cannot review the 
Veteran's claim until such a hearing is conducted.  
38 U.S.C.A. § 7107(b), 38 C.F.R. §  20.700(a) (2009).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a new Travel 
Board hearing to be held at the RO, 
preferably during the afternoon.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

